Citation Nr: 0738813	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran timely perfected an 
appeal of this determination to the Board.  In October 2007, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that the veteran has received treatment at 
the Orlando Vet Center and has been receiving treatment at 
the Daytona Beach Outpatient Clinic.  Medical records from 
these facilities should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

A January 2004 letter from a private psychologist indicates a 
diagnosis of PTSD based on the veteran's experiences in the 
Republic of Vietnam and Persian Gulf.

The veteran testified at the Board hearing concerning the 
following in-service stressors:

*	Sniper fire on base in Quan Tri in August 1971 or 
January, February or March 1972;
*	Explosion at the ammunition supply point on base in Quan 
Tri in August, September or October 1971;
*	Burning of a bus headed to Freedom Hill, Da Nang, in 
January, February or March 1972.

An attempt to verify the above stressors should be made.  If 
any of the claimed stressors is verified, then the veteran 
should be afforded a VA examination to determine whether he 
has PTSD and, if so, whether it is related to the verified 
stressor(s).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all pertinent records from the 
Orlando Vet Center and Daytona Beach 
Outpatient Clinic.

2.  Attempt to verify the veteran's 
stressors of sniper fire, explosion at the 
ammunition supply point, and the burning 
of the bus, as described above, through 
official sources.

3.  If, and only if, any of the claimed 
stressors is verified, then schedule the 
veteran for a VA examination to determine 
whether he has PTSD and, if so, whether it 
is due to the verified stressor(s).  The 
veteran's claims file must be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  After the development requested above 
has been completed to the extent possible, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


